DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/21/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-7 has overcome the Examiner’s rejection under 35 USC § 101 paragraph (necessitated by amendment).     
	Claim(s) 1, 8 and 15 are amended.  
	Claim(s) 1-20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Regarding claim 1, the specification does not clearly supports “a sensor configured to capture an image of an incoming item responsive to detecting motion of the incoming item; and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor, to: cause the interface to identify a common customer profile, including an order for the incoming item and a prior item, for the incoming item based at least in part on the sensor capturing the image of the incoming item responsive to detecting the motion;”. 	Regarding claims 8 and 15,  the specification does not clearly supports “capturing, via a sensor, an image an of an incoming item responsive to detecting motion; identifying a common customer profile, including an order for the incoming item and a prior item, for the incoming item based at least in part on the captured image of the incoming item” 
	To the contrary, the specification discloses on para. 24 “ASRS 100 comprises a dispensing aperture 102, a user interface (UI) 104, and a sensor 106. Sensor 106 may operate as a scanner, for example, to read barcodes from customer devices. In some embodiments, sensor 106 may additionally have motion detection and other image capture capabilities. With such embodiments, when a customer approaches to retrieve an item, ASRS 100 may come out of a low-power state, and possibly collect an image of the customer during the transaction for security purposes, similarly to the way automated teller machines (ATMs) collect video images during transactions.”. The specifications does not appear to support a written description of the claims limitations above because the specification discloses a sensor 106 scan a barcode from a customer device, and not of an incoming item, and it is also not responsive to a motion.  If the applicant is referring to the image capability instead of sensor 106, the specification discloses a 
	Applicable only for claim 1, the determination of the common customer profile is not based on capture of the image of incoming item responsive to a motion being detected, to the contrary, the customer profile is determine from a code scanned in a mobile device, see para. 24 and 30, figures 3-4. 
	Applicable only for claims 8 and 15, the determination of the common customer profile is not based on capture of the image of incoming item, to the contrary, the customer profile is determine from a code scanned in a mobile device, see para. 24 and 30, figures 3-4.
	Therefore, the specifications does not appear to support a written description of the limitations above as it is written.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4-6, 8-9, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venture et al. (US 20180197141 A1, hereinafter Venture) in view of LOSSOV et al. (US 20170073159 A1, hereinafter Lossov), and further in view of Lucas (US 20070219916 A1).	
	Regarding claims 1, 8, and 15 Venture discloses:
	an automated storage and retrieval system (ASRS), implemented on at least one processor, the ASRS comprising:  a processor; an interface; a sensor configured to capture an [RFID tag] of an incoming item; and  a non-transitory computer-readable medium storing instructions that are operative when executed by the processor to: (¶43) shipment identifier and receiver profile are read from a RFID tag from the shipment 180, see figure 1 also (¶40) - RFID read 168, a control unit 104; ¶¶40, 63-66, figures 1 and 7A and 7B; 
	cause the interface to identify a common customer profile, including an order for the incoming item and a prior item, for the incoming item based at least in part on the sensor capturing the [RFID tag] of the incoming item; (¶43) shipment identifier and receiver profile are read from a RFID tag from the shipment 180; (¶45) based on the shipment identifier captured, the control unit compares the received identifiers of shipment brought for deposit with shipments already in the parcel from the same receiver for consolidation, (¶40) the  tables 152-158 includes the shipment identifiers, receiver profiles and their association with parcel locker compartment. Therefore, a common customer profile is identified; ¶63; and ¶¶63-66, figures 1 and 7A and 7B;
	cause the interface to determine whether the incoming item is suitable for storage in the ASRS; cause the interface to determine whether the prior item has been staged; (¶64) - the control unit defines the shipments consolidations…which are possible without migration…which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; and ¶¶63-66, figures 1 and 7A and 7B; further see ¶45 - some new shipments to be deposited by the carrier agent are intended to the same receiver as some shipments already deposited in the parcel locker;
	 cause the interface to, responsive to determining that the prior item has been staged, determine whether the prior item is located within the ASRS, and ¶64 - which are not possible without migration, based on the sizes of the shipments to be deposited and the sizes of the shipments already stored, the control unit verifies in which larger compartments the migrations and consolidations can take place, and plans for the consolidations with migration; and ¶¶40, 63-66, figures 1 and 7A and 7B; further see ¶45;
	cause the interface to, responsive to determining that the prior item [has a invalidation situation] within the ASRS, issue an alert to a device. ¶¶64 - the control unit defines the shipments consolidations… which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; Note: the shipment already deposit is in a different locker; ¶66 If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment doors remain opened until the situation is resolved; and ¶¶63-66, figures 1 and 7A and 7B;
	Venture discloses (¶43) shipment identifier and receiver profile are read from a RFID tag from the shipment 180; however does not explicitly discloses  claim 1 - “capture/capturing an/the image…responsive to detecting motion;”, claims 8 and 15 - “capture/capturing an/the image”  LOSSOV  discloses - ¶98 - Courier generates themselves an identifiable code via an application; Motion sensor 15 identifies the courier approaching the parcel terminal which initiates the session… The scanner 14 and user interface 13 are activated. Courier scans the generated code and the system identifies the person by forwarding the scanned code to the server; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by LOSSOV, in order to fast and effective sending as well as receiving of the parcels, (see: LOSSOV, ¶25).
	Venture discloses (¶66) The RFID compartment system also automatically detects that there are no more shipment UHF RFID tag in the compartment from which shipments were to be removed for migration, and the control unit validates the migration, i.e. both the deposit and the removal of shipments, and alerting the user for an invalid situation; however does not explicitly discloses that the prior item “is not within the ASRS…alert…that the prior item is not within the ASRS”;
	Lucas discloses: ¶79 detected during a scan for the identifiers and the identifiers expected to be associated, based on the data recorded in said database and provide a notification to a user that an item or package is missing from the set of detected identifiers;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by Lucas, in order to track the chain of custody of an object, (see: Lucas, ¶17).
	Regarding claims 4, 11, and 18 Venture discloses:
	wherein the instructions are further operative to: responsive to determining that the prior item is within the ASRS and to determining that the incoming item is suitable for storage in the ASRS, issue instructions that the incoming item is to be staged with the prior item in the ASRS. ¶¶64 - the control unit defines the shipments consolidations… which are possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; ¶65- If the deposit is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment door remains opened until the situation is resolved. If the deposit is validated by the control unit, preferably the parcel locker user communication means informs the carrier agent regarding the valid situation and the compartment door is closed, either automatically or by the carrier agent (act 722).; and ¶¶63-66, figures 1 and 7A and 7B;
	Regarding claims 5 and 12, Venture discloses:
	wherein the instructions are further operative to: responsive to determining that the prior item is within the ASRS and to determining that the incoming item is suitable for storage in the ASRS, determine whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged.  ¶64 - Based on the shipment identifiers captured by the RFID area system and based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B; 
	Regarding claims 6 and 13, Venture discloses:
	 wherein the instructions are further operative to: responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged, issue instructions that both the incoming item and the prior item are to be staged in a different ASRS.  ¶¶64-66 – consolidation with migration; and ¶¶63-66, figures 1 and 7A and 7B;
	Regarding claims 9 and 16, Venture discloses:
	wherein issuing an alert to a device comprises issuing instructions to stage the incoming item with the prior item. ¶¶66 - If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment doors remain opened until the situation is resolved. If the migration is validated by the control unit, preferably the parcel locker user communication means informs the carrier agent regarding the valid situation and the two compartment doors are closed, either automatically or by the carrier agent (act 736); and ¶¶63-66, figures 1 and 7A and 7B;
	Venture discloses alerting the user for an invalid situation; however does not explicitly discloses alert…that the prior item is not within an ASRS;
	Lucas discloses: ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by Lucas, in order to track the chain of custody of an object, (see: Lucas, ¶17).
	Regarding claim 19, Venture discloses:
	the one or more computer storage devices of claim 15 wherein the operations further comprise: responsive to determining that the prior item is within an ASRS and to determining that the incoming item is suitable for storage in an ASRS. determining whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged; and responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged, issuing instructions that both the incoming item and the prior item are to be staged in a different ASRS.  ¶64 - Based on the shipment identifiers captured by the RFID area system and based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B; 
	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venture, LOSSOV, and Lucas as applied to claim 1 and further in view of Rudduck et al (US20120062362A1, hereinafter Rudduck) and Official Notice ( as evidenced by 山野 貴史 • 長谷川 隆幸, JP3158183U).
	Regarding claim 2, The combination discloses:
	wherein: issuing an alert to a device that the prior item is not within the ASRS comprises issuing instructions to stage the incoming item with the prior item. Venture discloses ¶¶66 - If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment doors remain opened until the situation is resolved. If the migration is validated by the control unit, preferably the parcel locker user communication means informs the carrier agent regarding the valid situation and the two compartment doors are closed, either automatically or by the carrier agent (act 736); and ¶¶63-66, figures 1 and 7A and 7B; and Lucas discloses ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers;
	and responsive to determining the incoming item is not suitable for storage in the ASRS, Venture discloses: ¶¶64 - the control unit defines the shipments consolidations… which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored;
	The combination does not disclose “causing the interface to issue instructions that the incoming item be stored at an external storage location, wherein the incoming item is not suitable for storage where the incoming item is one or more of a food item, age restricted item, hazardous materials, or an item requiring activation for proper use.” Rudduck discloses: ¶84 and figure 5B3 - If the package is “oversize,” at step 540 package is placed somewhere besides the lockers. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Rudduck, in order to allow packaged assets to be delivered to a recipient securely and easily without the requirement of a dedicated human attendant being available to receive and/or retrieve the packaged assets, (see: Rudduck, ¶14).
	The combination in view of Rudduck does not specifically disclose - “where the incoming item is one or more of a food item, age restricted item, hazardous materials, or an item requiring activation for proper use.” - the oversized item is food; However Examiner takes Official Notice that is old and well know that a food that is oversized can’t completely fit on the space as evidence by 山野 貴史 • 長谷川 隆幸 - “a large food having a size that cannot be stored in the food container”.
the combination to include the incoming item as a food item that can be oversized as taught by Official Notice, in order to effective delivery the food item without any accident or damage.
	Claim(s) 3, 7, 10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venture, LOSSOV, and Lucas combination as applied to claims 1, 8, 15 and further in view of DHONDE (US 20200349510 A1).	
	Regarding claims 3, 10, and 17 the combination discloses:
	wherein issuing an alert to a device that the prior item is not within an ASRS comprises setting a flag for annotating retrieval instructions Venture - ¶¶66 - alerts the invalid situation; and ¶¶63-66, figures 1 and 7A and 7B; Lucas discloses: ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers; 
	The combination does not specifically disclose the limitations below; however, DHONDE discloses:
	setting a flag for annotating retrieval instructions ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package routing module 134 checks for deviation of every shipper query route leg from a previous known estimated time of pick-up and arrival. The deviations could be due to traffic, weather related delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
	and issuing the alert to the device and at least one external device, wherein the annotated retrieval instructions include informing the device and the at least one external device of a location where the prior item and the incoming item are staged. ¶193 - the package routing module 134 regularly notifies the shipper device 181, carrier device 182, transit hub device 183, and receiver device 184, of every upcoming pick-up and drop-off at every shipper query route leg and shares real-time location information of user devices 180 involved in exchanging packages.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE net, ¶7).
	Regarding claims 7 and 14, the combination discloses:
	wherein the instructions are further operative to: responsive to determining that there is insufficient room for the incoming item in the different ASRS in which the prior item is staged, Venture - ¶¶64-66 – consolidation with migration; and ¶¶63-66, figures 1 and 7A and 7B;
	The combination does not specifically disclose set a flag for annotating retrieval instructions.  ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package routing module 134 checks for deviation of every shipper query route leg from a previous known estimated time of pick-up and arrival. The deviations could be due to traffic, weather related delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE net, ¶7).
	Regarding claim 20, the combination discloses:
	wherein the operations further comprise: responsive to determining that the prior item is within an ASRS and to determining that the incoming item is suitable for storage in an ASRS, determining whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged: and responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged. Venture - ¶64 - Based on the shipment identifiers captured by the RFID area system and based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B;
 	The combination does not specifically disclose set a flag for annotating retrieval instructions.  ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package routing module 134 checks for deviation of every shipper query route leg from a previous known estimated time of pick-up and arrival. The deviations could be due to traffic, weather related delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE, ¶7).
Response to Arguments
	Applicant’s arguments submitted 09/30/2021 have been fully considered, but are not persuasive.
	Regarding 35 USC 101 rejection, Examiner substantially agrees that claims 1-7 do integrate the identified abstract idea into a practical application, specifically because the sensor is capturing an image in response to a motion being detected, and the image is used to identify a customer profile including an incoming order and a prior order, see Remarks pages 8 an 9. Therefore, claims 1-7 are eligible, and the rejection under 35 USC 101 has been withdrawn. 
	Regarding 35 USC 103 rejection, Examiner substantially disagreed with applicate assertion. Applicant argues that the combination of Venture and Lossov fail to disclose “a sensor configured to capture an image of an incoming item responsive to detecting motion of the incoming item" and cause "the interface to identify a common customer profile ... for the
incoming item based at least in part on the sensor capturing the image of the incoming item
responsive to detecting the motion". Examiner respectfully disagree, under the broadest reasonable interpretation, a sensed motion activates the sensor to capture an image of the item, also see 112(a) rejection. Examiner believes Venture discloses “a sensor configured to capture an [RFID tag] of an incoming item” (¶43) shipment identifier and receiver profile are read from see figure 1 also (¶40); and “cause the interface to identify a common customer profile, including an order for the incoming item and a prior item, for the incoming item based at least in part on the sensor capturing the [RFID tag] of the incoming item” (¶43) shipment identifier and receiver profile are read from a RFID tag from the shipment 180; (¶45) based on the shipment identifier captured, the control unit compares the received identifiers of shipment brought for deposit with shipments already in the parcel from the same receiver for consolidation, (¶40) the  tables 152-158 includes the shipment identifiers, receiver profiles and their association with parcel locker compartment.; ¶63; and ¶¶63-66, figures 1 and 7A and 7B; however fails to disclose “capture/capturing an/the image…responsive to detecting motion;” LOSSOV  discloses - ¶98 - Courier generates themselves an identifiable code via an application; Motion sensor 15 identifies the courier approaching the parcel terminal which initiates the session… The scanner 14 and user interface 13 are activated. Courier scans the previously generated code and the system identifies the person by forwarding the scanned code to the server; in order to fast and effective sending as well as receiving of the parcels, (see: LOSSOV, ¶25).
	Therefore, the rejections under 35 USC 103 has been maintained.
Conclusion
	All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 	Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /VANESSA DELIGI/ Patent Examiner, Art Unit 3627                                                                                                                                                                                                       

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627